Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  3F5 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

DETAILED ACTION
The present application, filed on August 31, 2020 in which claims 1-20 was
presented for examination, of which claims 14-20 was withdrawn because they are drawn to none elected embodiment. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to Par. 43, Page 11, lines: 1-4 (apparatus of halo brim), classified in A41D13/1184.
II. Claims 14-20, drawn to Par. 43, Page 12, lines: 14-18 (manufacturing of halo brim), classified in B33Y10/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the apparatus can be made through various 3D printing techniques.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the species or groupings of patentably indistinct species have acquired a
separate status in the art in view of their different classification,
(b) the species or groupings of patentably indistinct species have acquired a
separate status in the art due to their recognized divergent subject matter,
(c) the species or groupings of patentably indistinct species require a different
field of search (e.g., searching different classes/subclasses or electronic
resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Matthew Juren, on May 16, 2022 a provisional election was made to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 5-7, 9, and 13 are objected to because of the following informalities:  
Regarding claims 5, 6, and 13, the limitation “halo frame” should be changed to “frame” since the “frame” was previously introduced.
Regarding claims 7 and 9, the limitation “halo cap” should be changed to “cap” since the “cap” was previously introduced.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US Patent 2,729,820).
Regarding claim 1, Anderson discloses an improved halo brim (combination of 11, 12, and 17, Fig. 1) comprising: 
a frame (11), a cap (12) and a bridge (17); 
said frame (11) further comprising a lip (20); 
said cap (12) further comprising cap slots (25) and knobs (26); wherein said lip (20) engages with the cap (12) in the outwardly flexed position (Fig. 1), creating a seal to prevent the downward migration of contaminants and/or particulates from the top side of the brim to the face of a wearer (“creating a…wearer” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, Col. 1, lines: 15-19, examiner notes a seal is created, to a degree, by elements 20 and 12, to protect user from hazards, such as flying particles, splashing of liquids, and the like).   
Regarding claim 2, Anderson discloses said frame (11) is flexible (Col. 2, lines: 24-25).  
Regarding claim 3, Anderson discloses said frame (11) is manufactured as a single piece (examiner notes when the components are combined, they form a “single piece” as shown in Fig. 1).  
Regarding claim 5, Anderson discloses said halo frame (11) is manufactured from other plastic (Col. 2, lines: 24-25, examiner notes the frame is made from “other plastic” since it’s “relatively stiff, yet bendable”).  
Regarding claim 8, Anderson discloses an improved face shield assembly (combination of 11, 12, 13, and 17, Fig. 1) comprising; 
improved halo brim (combination of 11, 12, and 17, Fig. 1), and face shield (13); 
said improved halo brim (combination of 11, 12, and 17, Fig. 1) further comprising frame (11), cap (12) and bridge (17); 
said frame (11) further comprising a lip (20); 
said cap (12) further comprising cap slots (see annotated Fig. 4 below, Examiner has interpreted the “slot” as “a space inside something” as provided by MacMillan Dictionary. Although Examiner shows a “slot” in the annotated Fig. 4, one of ordinary skill in the art would recognize the same “slot” is present on the opposite side of element 12) and knobs (26); 
said face shield (13) further comprises holes (30); 
wherein said face shield (13) is attached to the cap of the improved halo brim (12) by inserting the side edges of the face shield (31) into the cap slots (see annotated Fig. 4 below) and inserting the knobs of the cap (26) into the detents or holes of the face shield (30, Fig. 1 and 4); 
wherein said face shield (13) is held by the cap at an increased distance from the face of the user (as shown in Fig. 2); 
wherein said lip (20) engages with the cap (12) in the outwardly flexed position (Fig. 1), creating a seal to prevent the downward migration of contaminants and/or particulates from the top side of the brim to the face of a wearer (“creating a…wearer” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, Col. 1, lines: 15-19, examiner notes a seal is created, to a degree, by elements 20 and 12, to protect user from hazards, such as flying particles, splashing of liquids, and the like).   

    PNG
    media_image1.png
    271
    670
    media_image1.png
    Greyscale

Fig. 4-Examiner Annotated
Regarding claim 10, Anderson discloses said frame (11) is flexible (Col. 2, lines: 24-25).  
Regarding claim 11, Anderson discloses said frame (11) is manufactured as a single piece (examiner notes when the components are combined, they form a “single piece” as shown in Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson.
Regarding claims 4 and 12, Anderson discloses the invention substantially as claimed above, the limitation “manufactured in two or more pieces assembled by mechanical connection, glued or welded”, renders this claim a product-by-process claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)). 

Regarding claims 7 and 9, Anderson discloses said halo cap (12) has a width (see annotated Fig. 1 above).  
	Anderson does not explicitly disclose a width between 0.5 inches and 1.5 inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a cap with a width between 0.5inches and 1.5inches, since the claimed values are merely an optimum or workable range, in order to have a structurally strong cap.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It is noted the applicant did not disclose criticality to the claimed limitation.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Conrad (US PG Pub. 2021/0274861).
	Regarding claims 6 and 13, Anderson teaches the invention substantially as claimed above.
	Anderson does not disclose said halo frame is manufactured from material infused with zinc and/or copper to enhance its antimicrobial/antifungal properties.  
However, Conrad teaches yet another face shield, wherein Conrad teaches a frame manufactured with copper (Par. 0105).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame as disclosed by Anderson, by incorporating copper as taught by Conrad, in order to provide the frame with anti-microbial properties (Par. 0105).

Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAKOTA MARIN/Examiner, Art Unit 3732       

/KHALED ANNIS/             Primary Examiner, Art Unit 3732